LeGRAND, Senior Judge
(dissenting).
In this case, the majority burdens a part-time employer with obligations under the Iowa Employment Security Law even though that employer is willing to continue the employment under substantially the same terms and conditions as previously existed. I think this is both unfair and unnecessary, and I therefore dissent.
This matter is here because C.J. Suntken held three separate jobs during the base period for which benefits were computed as set out in the majority opinion. He was employed full time by Wilson Trailer Co., whose employ he left voluntarily. He then worked full time for A.B. Dick Products Co. He was laid off by that employer on April 25, 1980. He was also employed part-time by Biltmore Enterprises, Inc. and was laid off by Biltmore in January of 1980.
For reasons set out in the majority opinion, Biltmore is the only employer whose account will be charged with benefits paid to Suntken. These benefits will be based on his full-time employment earnings, even though he was only a part-time employee of Biltmore. Even worse, Suntken will receive benefits from Biltmore despite the fact he rejected Biltmore’s offer of substantially the same part-time employment he previously held. This is so manifestly inequitable that it should be permitted only if there is no other possible result. I believe there is.
The majority contends several of the issues raised are not here for review because not presented before the agency. I disagree. I believe Biltmore’s argument concerning fairness and the effect of part-time employee status was sufficient to put these matters before the agency, particularly in view of the informal rules governing such proceedings.
The difficulty with this case arises, of course, because of the multiple jobs Suntken held. We have recognized the special problems this poses and have pointed out that “the interpretation” may be necessary to meet “the problem of dual or multiple concurrent employment ... to meet more complex conditions.” McCarthy v. Iowa *290Employment Security Commission, 247 Iowa 760, 765, 76 N.W.2d 201, 204 (1956). In that case, too, we noted particularly that in such instances we should “consider the result to the employer, not [as] controlling but [as] proper to take into account.” Id.
Here we have the anomalous situation of a part-time employer being compelled to pay benefits on the basis of full-time employment elsewhere to one who has refused an offer of comparable re-employment. I believe this calls for special treatment under the McCarthy rationale. I find the majority’s effort to escape the impact of McCarthy by conjuring up meaningless distinctions is contrary to the claim and obvious thrust of that decision.
It is clear beyond doubt under the record that Suntken refused Biltmore’s offer of employment because it paid only $117 per week, while he could obtain $131 per week for not working. Small wonder he would rather — as he said — “go have fun on my [motorcycle].” He added another reason for rejecting Biltmore’s work offer, a quite ingenious one. If he was working, he would have no time to look for work. This claim was advanced although his maximum work period with Biltmore would have been 36 hours per week, leaving 132 hours, or some reasonable portion thereof, “to look for work.” Unlike the majority, I fail to find this is substantial evidence to support Suntken’s right to benefits.
I am convinced this case should be reversed under the authority of McCarthy v. Iowa Employment Security Commission. If necessary — although I do not find that it is — I would also reverse because the interpretation by the trial court, and affirmed by the majority, leads to the kind of strained, impractical, and absurd results we have frequently eschewed in statutory construction. Ida County Courier and The Reminder v. Attorney General, 316 N.W.2d 846, 851 (Iowa 1982); Iowa Beef Processors, Inc. v. Miller, 312 N.W.2d 530, 532-33 (Iowa 1981); Hamilton v. City of Urbandale, 291 N.W.2d 15, 19 (Iowa 1980); and Steinbeck v. Iowa District Court in and for Linn County, 224 N.W.2d 469, 476 (Iowa 1974). If any proof is needed that the result is strained, impractical and absurd, it may be found in the majority’s gratuitous statement that it would make no difference if Suntken had been offered full-time employment at the same hourly rate as before his discharge. It is incredible the legislature intended any such result; it is even more incredible that the majority attributes such a meaning to the statute.
I think it was error to charge Biltmore’s account for Suntken’s benefits.
HARRIS and McGIVERIN, JJ., join this dissent.